Per Curiam.

In order to have the 10 per cent required by Section 731.29, Revised Code, it was necessary to have 43 valid *167signatures on the petition. After withdrawal of 39 of the 61 signatures, there remained only 22 valid signatures on the petition. All the questions raised with respect to the claimed ineffectiveness of the withdrawal of those 39 signatures from the referendum petition must be disposed of adversely to relator’s contentions on authority of Lynn v. Supple, Clerk, ante, 154.
As to the supplemental petition filed on October 28, 1955, it was not filed “within 30 days after” the ordinance was “filed with the mayor” and “passed by the legislative authority” of the village on September 14, 1955. Hence, it was not filed within the time limited by Section 731.29, Revised Code, for the filing of a municipal referendum petition. There is no legislative provision for filing supplemental petitions or adding additional signatures to such a referendum petition after that time. Cf. Section 3519.16, Revised Code, relative to state referendum petitions.

Writ denied.

'WeYGANDT, C. J., ZlMMERMAN, STEWART, BELL, TAPT, Matthias and Herbert, JJ., concur.